Case 19-82417-CRJ11   Doc 72    Filed 01/02/20 Entered 01/02/20 11:21:03   Desc Main
                               Document     Page 1 of 7
Case 19-82417-CRJ11   Doc 72    Filed 01/02/20 Entered 01/02/20 11:21:03   Desc Main
                               Document     Page 2 of 7
Case 19-82417-CRJ11   Doc 72    Filed 01/02/20 Entered 01/02/20 11:21:03   Desc Main
                               Document     Page 3 of 7
Case 19-82417-CRJ11   Doc 72    Filed 01/02/20 Entered 01/02/20 11:21:03   Desc Main
                               Document     Page 4 of 7
Case 19-82417-CRJ11   Doc 72    Filed 01/02/20 Entered 01/02/20 11:21:03   Desc Main
                               Document     Page 5 of 7
Case 19-82417-CRJ11   Doc 72    Filed 01/02/20 Entered 01/02/20 11:21:03   Desc Main
                               Document     Page 6 of 7
Case 19-82417-CRJ11   Doc 72    Filed 01/02/20 Entered 01/02/20 11:21:03   Desc Main
                               Document     Page 7 of 7
